— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Westchester County, entered October 10, 1975, have agreed, after a conference held in this court before Mr. Justice Gittleson on December 3, 1975, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation includes certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs; it is ordered that the case proceed to trial on January 15, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.